DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/7/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert (20170320788).
Regarding claims 1, 3-6, 10, Lambert discloses an explosive cord that includes a tube with inner and outer surface and hollow interior with a fiber inside that has a reactive material disposed on a strand (fig. 2) and (0024 and 0027).  The reactive material includes an organic explosive component such as HNS and boron and can include an adhesive to attach the reactive material to element 220 (0023).  The amount of organic explosive is 70-100 % and the metal is from 0-30 % (0019)
Regarding claim 7, fig. 2 shows an outer shell.
Regarding claims 13 and 15, the carrier fiber can be cotton which is inherently porous (0024).
Regarding claim 14, the reactive material can be dispersed in a solvent and applied to element 220 (0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied above and further in view of Garrison (4083305).
Regarding claim 2, Garrison discloses the use of a void space surrounding the core of a detonating cord (fig. 1D).
Regarding claims 8-12, Lambert teaches the use of polyethylene chlorotrifluoroethylene as a polymeric material used to make the detonating cord.  Lambert also discloses that the organic explosive has size 12-20 microns (0019).  Lambert also discloses a fiber inside that has a reactive material disposed on a strand (fig. 2) and (0024 and 0027). The reactive material includes an organic explosive component such as HNS and boron and can include an adhesive to attach the reactive material to element 220 (0023).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use a void space as disclosed by Garrison since Garrison and Lambert both relate to detonating cords and since Lambert indicates that the tube can be hollow.  It is also obvious to use the polymer as disclosed by Lambert for the string since it would result in simpler construction to use the same materials for the outer and inner portions of the detonating tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734